DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/15/2021 has been entered. Claims 1, 6, 13 and 23 have been amended. Claim 3 has been cancelled. Therefore, claims 1-2, 4-6, 13 and 19-23 are currently pending for the examination.

                                              Statement of Substance of Interview 
3.	Examiner initiated the interview regarding a compact prosecution and discussed minor informalities related to claims 1, 6, 13 and 23. Applicant’s representative agreed to amend claims 1, 6, 13 and 23 in order to more clearly comply with the subject matter regarded as the invention. 

    Response to Amendments
4.	Applicant Remarks Made in an Amendment: see Page 8-9, filed 07/18/2022, with respect to claims 1-2, 4-6, 13 and 19-23  have been fully considered and 35 U.S.C. 103 of claims 1-2, 4-6, 13 and 19-23  have been withdrawn.
Applicants have amended independent claims 1, 6, 13 and 23 in order to more clearly comply with the written description requirement to more particularly point out and distinctly claim the subject matter regarded as the invention.  Therefore, claims 1-2, 4-6, 13 and 19-23  are allowable with examiner’s amendment.

      Examiner’s Amendment
5. 	An examiner's amendment to the record appears below. Should the changes and/oradditions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than thepayment of the issue fee. Examiner's Amendments to claims 1, 6, 13 and 23  were authorized by Applicant's representative James J. Bosco Jr. during the examiner-initiated interview conducted on 09/06/2022.

6. The application has been amended as follows:
1.(Currently Amended) A wireless networking method for an air conditioning system, comprising: 
obtaining, by an outdoor unit, a plurality of blank cards corresponding to target devices one-to-one, the target devices comprising the outdoor unit and a device to be networked; 
punching, with a mechanical port of the outdoor unit, the plurality of the blank cards according to a [[the]] first identification information of the outdoor unit to generate a plurality of punched cards with the same punched card code, wherein the punched card code is used to represent the first identification information; 
reading, by the outdoor unit of the air conditioning system, a punched card to obtain first identification information of the outdoor unit represented by the punched card code on the punched card; 
acquiring, by the outdoor unit, a connection request to connect to a wireless local area network (LAN) of the outdoor unit, which is sent by the device to be networked; 
obtaining, by the outdoor unit, second identification information contained in the connection request according to the connection request, wherein the device to be networked obtains the second identification information via the punched card; and 
connecting, by the outdoor unit, the device to be networked to the wireless LAN if it is verified that the second identification information matches with the first identification information.

6.(Currently Amended) A wireless networking method for an air conditioning system, comprising: 
obtaining, by an outdoor unit of the air conditioning system, a plurality of blank cards corresponding to target devices one-to-one, the target devices comprising the outdoor unit and a device to be networked of the air conditioning system; 
punching, with a mechanical port of the outdoor unit, the plurality of the blank cards according to a [[the]] first identification information of the outdoor unit to generate a plurality of punched cards with the same punched card code, wherein the punched card code is used to represent the first identification information;
reading, by the device to be networked of the air conditioning system, a punched card to obtain the first identification information represented by the punched card code on the punched card;
 sending, by the device to be networked, a connection request to the wireless LAN of the outdoor unit of the air conditioning system according to the first identification information, wherein the connection request is used to request to connect to the wireless LAN of the outdoor unit, the connection request containing the first identification information; and 
if the outdoor unit verifies that the first identification information matches with the second identification information, connecting the device to be networked to the wireless LAN, wherein the second identification information is identification information of the outdoor unit represented by the punched card code on the punched card and obtained by the outdoor unit reading the punched card.


13.(Currently Amended) A wireless networking apparatus for an air conditioning system, comprising: 
a processor; and 
a memory coupled to the processor and storing instructions that when executed by the processor, cause the processor to perform a wireless networking method for an air conditioning system based on instructions stored in the memory, the wireless networking method comprising: 
obtaining, by an outdoor unit of the air conditioning system, a plurality of blank cards corresponding to target devices one-to-one, the target devices comprising the outdoor unit and a device to be networked; 
punching, with a mechanical port of the outdoor unit, the plurality of the blank cards according to a [[the]] first identification information of the outdoor unit to generate a plurality of punched cards with the same punched card code, wherein the punched card code is used to represent the [[a]] first identification information;
reading, by the outdoor unit of the air conditioning system, a punched card to obtain first identification information of the outdoor unit represented by the punched card code on the punched card; 
acquiring, by the outdoor unit, a connection request to connect to a wireless local area network (LAN) of the outdoor unit, which is sent by the device to be networked; 
obtaining, by the outdoor unit, second identification information contained in the connection request according to the connection request, wherein the device to be networked obtains the second identification information via the punched card; and 
connecting, by the outdoor unit, the device to be networked to the wireless LAN if it is verified that the second identification information matches with the first identification information.

23.(Currently Amended) A wireless networking apparatus for an air conditioning system, comprising: 
a processor; and 
a memory coupled to the processor and storing instructions that when executed by the processor, cause the processor to perform a wireless networking method for an air conditioning system based on instructions stored in the memory, the wireless networking method comprising:
obtaining, by an outdoor unit of the air conditioning system, a plurality of bank cards corresponding to target devices one-to-one, the target devices comprising the outdoor unit be networked of the air conditioning system; 
punching, with a mechanical port of the outdoor unit, the plurality of the blank cards according to a [[the]] first identification information of the outdoor unit to generate a plurality of punched cards with the same punched card code, wherein the punched card code is used to represent the first identification information;
reading, by the device to be networked of the air conditioning system, a punched card to obtain the first identification information represented by the punched card code on the punched card; 
sending, by the device to be networked, a connection request to the wireless local area network (LAN) of the outdoor unit of the air conditioning system according to the first identification information, wherein the connection request is used to request to connect to the wireless LAN of the outdoor unit, the connection request containing the first identification information; and 
if the outdoor unit verifies that the first identification information matches with the second identification information, connecting the device to be networked to the wireless LAN, wherein the second identification information is identification information of the outdoor unit represented by the punched card code on the punched card and obtained by the outdoor unit reading the punched card.

Allowable Subject Matter
7.	In the Request for Continued Examination application filed on 08/15/2022, claims 1-2, 4-6, 13 and 19-23 (renumbered as claims 1-11) are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
8.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“obtaining, by an outdoor unit of the air conditioning system, a plurality of blank cards corresponding to target devices one-to-one, the target devices comprising the outdoor unit and a device to be networked of the air conditioning system; and punching, with a mechanical port of the outdoor unit, the plurality of the blank cards according to a first identification information of the outdoor unit to generate a plurality of punched cards with the same punched card code, wherein the punched card code is used to represent the first identification information” in combination with other claim limitations as specified in claims 1, 6, 13 and 23. 
Note that the first closest prior art, Qingdao Haier Air Conditioning Electric Co Ltd (CN105091198A, machine translation), hereinafter “CN’198” teaches: reading, by an outdoor unit of the air conditioning system (page 2 , off-premises station); acquiring, by the outdoor unit (page 2 , off-premises station), a connection request to connect to a wireless local area network (LAN) of the outdoor unit (page 2, in advance for described off-premises station), which is sent by a device to be networked (page 2, with the indoor set that this off-premises station is positioned at same unit); obtaining, by the outdoor unit (page 2 , off-premises station), second identification information (page 2, group number of described indoor set) contained in the connection request according to the connection request (page 2, carrying in described networking request is the group number of described indoor set distribution in advance), wherein the device to be networked obtains the second identification information via the punched card (page 2, judging that whether the group number of the indoor set carried in described networking request is consistent with the group number of described off-premises station); and connecting, by the outdoor unit (page 2 , off-premises station), the device to be networked to the wireless LAN (page 2, respond the networking request of this indoor set, add described wireless network to make described indoor set) if it is verified that the second identification information matches with the first identification information (page 2, when the group number of the indoor set carried in described networking request is consistent with the group number of described off-premises station).
Note that the second closest prior art, Cholas et al. (US 2016/0381613 A1), hereinafter “Cholas” teaches: reading, by an outdoor unit a punched card to obtain first identification information of the outdoor unit represented by a punched card code on the punched card (paragraphs [0100], [0102], [0135], physically/manually pressing a WPS (Wi-Fi protected setup) button existed on the device; or  manually entering a network identifier SSID obtained from packing box provided with the device; or the hardcoding of an initial SSID).
The prior arts cited above disclose the claimed limitations in part, however, these combined functional limitations as recited are not anticipated or made obvious by prior art of record taken singularly or in combination. Rather, the third closest prior art, Hietalahti et al. (US 2005/0147073 A1), hereinafter “Hietalahti” implies the claimed features of a punched card code on the punched card (paragraphs [0023], [0027]; SSID preferred list can be provided with a placeholder for a flag/probe indicator value, which can then be set later e.g. by an operator or software vendor or even by the user) and teaches generating the wireless LAN corresponding to the first identification information according to the first identification information (paragraphs [0006], [0027], flags/probe indicators to be set automatically by the WLAN terminal by monitoring beacons to learn which SSIDs are broadcast and to then set the flag/probe indicator).
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 


Citations of Pertinent Prior Art 
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Gu et al. (US 2014/0247941 A1) entitled: "SELF-CONFIGURING WIRELESS NETWORK"
• GHAI (US 2015/0327052 A1) entitled: "TECHNIQUES FOR MANAGING NETWORK ACCESS"
• MANDAL et al. (US 2017/0213177 A1) entitled: "METHODS AND SYSTEMS FOR AUTO BENCHMARKING OF ENERGY CONSUMING ASSETS ACROSS DISTRIBUTED FACILITIES"
• CHEN et al. (US 2014/0129006 A1) entitled: "SMART GATEWAY, SMART HOME SYSTEM AND SMART CONTROLLING METHOD THEREOF"
• Kim et al. (US 2018/0266719 A1) entitled: "AIR CONDITIONER AND METHOD FOR CONTROLLING AN AIR CONDITIONER"
• Canpolat et al. (US 2015/0223059 A1) entitled: "TECHNIQUES FOR ESTABLISHING ACCESS TO A LOCAL WIRELESS NETWORK "
• Johnson et al. (US 2017/0272316 A1) entitled: "MANAGING NETWORK CONNECTED DEVICES"


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414